DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 07/26/2022. The previous 35 USC 112 rejections have been withdrawn. Claims 2-20 remain pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 was filed after the mailing date of the non-final office action on 05/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious a frame further comprising an ice-making cover configured to cover the ice-making tray, and a cover rotating shaft configured to be provided to couple the ice-making cover, and wherein the ice-making cover comprises a cover rotating shaft inserting portion formed as a hole to allow the cover rotating shaft to be movably coupled along a vertical direction of the cover rotating shaft inserting portion. The closet prior art reference, Hong, teaches an ice-making cover, a cover rotating shaft, and a cover rotating shaft inserting portion. However, the reference fails to disclose, suggest or teach a cover rotating shaft movably coupled along a vertical direction of the cover rotating shaft inserting portion. Therefore, claim 14 with dependent claims therefrom are considered allowable.
Regarding claim 16, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious a mounting guide formed to be inserted into the shaft insertion portion of the connecting member and having a height lower than a height of the rotating shaft portion. The closet prior art reference, Hong, teaches a mounting guide. However, the reference fails to disclose, suggest or teach a mounting guide formed to be inserted into the shaft insertion portion of the connecting member and having a height lower than a height of the rotating shaft portion. Therefore, claim 16 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763